Citation Nr: 0911220	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus, including entitlement to a separate 10 percent 
rating for each ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1982 to July 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 1997 rating decision, the Veteran was granted 
service connection for bilateral tinnitus and was assigned a 
10 percent disability rating, effective July 26, 1992.  The 
Veteran did not appeal this rating assignment.  In July 2005, 
however, he filed a claim for an increased rating for his 
service-connected bilateral tinnitus, alleging that he was 
entitled to a separate 10 percent rating for each ear under 
the decision of the United States Court of Veteran's Appeals 
(Court) in Smith v. Nicholson, 19 Vet. App. 63 (2005).  The 
Veteran stated that, under Smith, the pre-1999 and pre-2003 
versions of Diagnostic Code 6260 required the assignment of 
dual ratings for bilateral tinnitus.  Accordingly, the 
Veteran argued that, because he was granted service 
connection for bilateral tinnitus in March 1997, VA committed 
an error by assigning only one 10 percent rating for his 
bilateral tinnitus. 

In an August 2005 rating action, the RO denied the Veteran's 
claim for an increased rating for bilateral tinnitus, noting 
that, by regulation, a 10 percent disability rating is the 
maximum evaluation for unilateral or bilateral tinnitus.  The 
Veteran disagreed with this decision, and, again citing to 
the Court's Smith decision, alleged that the RO committed 
clear and unmistakable error (CUE) by assigning only one 10 
percent disability rating.  

Here, the Veteran has alleged that the RO's March 1997 rating 
decision, which assigned only one 10 percent disability 
rating for bilateral tinnitus, was the product of CUE.  To 
date, the RO has not considered whether its unappealed March 
1997 rating decision contained CUE.  In light of the 
foregoing, the Board has no discretion and must remand this 
case to the AMC for its initial consideration of the 
Veteran's CUE claim.

The issue of entitlement to an increased rating for bilateral 
hearing loss is inextricably intertwined with the question of 
whether the RO committed CUE in its March 1997 decision by 
assigning only one 10 percent disability rating for bilateral 
tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  As such, the claim for entitlement to a 
rating in excess of 10 percent for bilateral tinnitus is 
deferred pending the adjudication of the Veteran's CUE claim.  
Additionally, the Veteran should be proper notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) regarding his 
claim for an increased rating in accordance with Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).    

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether 
there was clear and unmistakable error 
in the RO's March 1997 rating decision 
which assigned a single 10 percent 
disability rating for bilateral 
tinnitus.    

2.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating for 
tinnitus, as outlined in Vazquez-Flores 
v. Peake, 22 Vet.  App. 37 (2008); (2) 
the information and evidence that VA 
will obtain on his behalf; (3) the 
information and evidence that he is 
expected to provide.  

3.  If the benefit sought on appeal is 
not granted, issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


